Citation Nr: 0840256	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  02-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder to include major depression.  

2.  Entitlement to service connection for bilateral knee 
degenerative arthritis.

3.  Entitlement to service connection for bilateral leg 
edema.  

4.  Entitlement to service connection for thoracic spine 
arthritis.  

5.  Entitlement to a disability rating greater than 10 
percent for asbestosis.  

6.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from March 1955 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The veteran testified before the undersigned at a Travel 
Board hearing in No. Little Rock, Arkansas in April 2006.  A 
transcript of this hearing is associated with the claims 
folder.  

This case was previously before the Board in October 2006 and 
was remanded for further development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The October 2006 Board remand also noted that due continuing 
adjudication of the case of Haas v. Nicholson, 20 Vet. App. 
257 (2006), the Secretary of Veterans Affairs had imposed a 
stay affecting the issue of entitlement to service connection 
for diabetes mellitus.  That stay remains in effect.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include major depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for mental depression in 
a February 1993 rating decision.  The veteran submitted a 
notice of disagreement but did not perfect a timely appeal of 
that decision.

2.  The February 1993 rating decision is the last final 
decision prior to the veteran's request to reopen his claim 
in March 2002. 

3.  Evidence received since the February 1993 rating decision 
regarding the veteran's claim for service connection for an 
acquired psychiatric disorder to include major depression is 
not cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claim.

4.  There is no evidence of bilateral knee degenerative joint 
disease in service, or within one year after service, and no 
competent medical evidence linking the veteran's current 
bilateral knee degenerative joint disease with his period of 
service.

5.  There is no evidence of bilateral leg edema in service 
and no competent medical evidence linking the veteran's 
current bilateral leg edema with his period of service.

6.  There is no evidence of thoracic spine arthritis in 
service, or within one year after service, and no competent 
medical evidence linking the veteran's current thoracic spine 
arthritis with his period of service.

7.  The veteran's current pulmonary disability can be almost 
entirely attributed to his non-service-connected chronic 
obstructive lung disease and not to any asbestos-related 
disease that can be identified.


CONCLUSIONS OF LAW

1.  The rating decision of February 1993 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
February 1993 rating decision and the claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include major depression is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for bilateral knee degenerative joint 
disease is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Service connection for bilateral leg edema is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  Service connection for thoracic spine arthritis is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  The criteria for a disability rating greater than 10 
percent for asbestosis have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 4.97, 
Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current major depressive disorder, bilateral knee 
degenerative joint disease, bilateral leg edema, and thoracic 
spine arthritis are related to his service with the United 
States Navy from March 1955 to March 1976.  He also contends 
that his service connected asbestosis is more disabling than 
currently evaluated.  

New and Material Evidence

The veteran submitted an original claim for service 
connection for mental depression in June 1992.  The RO denied 
that claim in a February 1993 rating decision, finding that 
while there was evidence of current depression there was no 
evidence of depression in service or within one year of 
service.  Although the veteran initially disagreed with this 
decision, he did not timely perfect an appeal.  Thus, the 
rating decision of February 1993 is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the February 1993 
rating decision included private treatment records showing a 
diagnosis of depression as early as November 1978, 
approximately two years after the veteran's discharge from 
service, and a September 1992 VA psychiatric examination 
showing a diagnosis of major depression.        

In March 2002 the veteran filed a second claim for service 
connection for depression.  The RO denied this claim on the 
merits in September 2002 finding again that there was no 
evidence of depression in service or within one year after 
service.  However, in a November 2002 statement of the case 
the RO recharacterized the issue as requiring the submission 
of "new and material evidence" and found that the veteran 
had failed to submit new and material evidence.  The veteran 
timely perfected an appeal of these decisions.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's November 2002 
statement of the case found that there was no new and 
material evidence to reopen the claim, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.

Upon review of the record, the Board finds that evidence 
received since the February 1993 rating decision is new and 
material.  Specifically, December 2006 and March 2007 
statements from the veteran's private physicians in which 
they opine that the veteran's current psychiatric disorders 
are related to his military service.  Assuming the 
credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it 
raises a reasonable possibility of a valid claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).


In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

1.	Bilateral Knee Degenerative Joint Disease

The veteran's service treatment records are negative for a 
bilateral knee disorder in service.  His March 1976 
separation examination showed normal lower extremities.  
Also, in his March 1976 "Report of Medical History," the 
veteran denied "'trick' or locked knee" and "bone, joint, 
or other deformity."  The earliest evidence of a bilateral 
knee disorder is a treatment record from the veteran's 
private physician, Dr. C.A., dated in October 2000 in which 
the veteran was diagnosed with degenerative arthritis of the 
knees.  
.  
The Board finds that the preponderance of the evidence is 
against service connection for bilateral knee degenerative 
joint disease.  First, there is no evidence of a disorder of 
the knees in service or within one year after service.  As 
above, the March 1976 separation examination showed normal 
lower extremities and the veteran denied any knee problems.  
Furthermore, there is no evidence of a bilateral knee 
disorder until at least 2000, approximately 24 years after 
service.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no 
medical evidence in the record that links any current 
bilateral knee disorder to an incident of the veteran's 
active military service.  

2.	Bilateral Leg Edema

The veteran's service treatment records are negative for 
bilateral leg edema in service.  As above, his March 1976 
separation examination showed normal lower extremities.  
Also, in his March 1976 "Report of Medical History" the 
veteran denied "lameness" and "cramps in your legs."  The 
earliest evidence of bilateral leg edema is a treatment 
record from the veteran's private physician, Dr. C.A., dated 
in October 2001 in which the veteran complained of pain and 
swelling in his legs after a recent fall.  

The Board finds that the preponderance of the evidence is 
against service connection for bilateral leg edema.  First, 
there is no evidence of a bilateral leg disorder in service.  
As above, the March 1976 separation examination showed normal 
lower extremities and the veteran denied "lameness" and 
"cramps in your legs."  Furthermore, there is no evidence 
of bilateral leg edema until at least 2001, approximately 25 
years after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  
Maxson, 230 F.3rd at 1333.  Furthermore, there is no medical 
evidence in the record that links any current bilateral leg 
edema to an incident of the veteran's active military 
service.  

Finally, there is no competent diagnosis of a disability 
exhibited by bilateral leg edema in the record.  While there 
is evidence that the has veteran has suffered from pain in 
the legs, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

3.	Thoracic Spine Arthritis

The veteran's service treatment records are negative for 
thoracic spine arthritis in service.  His March 1976 
separation examination showed a normal spine.  Also, in his 
March 1976 "Report of Medical History" the veteran denied 
"recurrent back pain."  The earliest evidence of a back 
disorder is a treatment record from the veteran's private 
physician, Dr. E.B., dated in March 1998 which reported 
degenerative joint disease of the spine.  
.  
The Board finds that the preponderance of the evidence is 
against service connection for thoracic spine arthritis.  
First, there is no evidence of arthritis of the spine in 
service or within one year after service.  As above, the 
March 1976 separation examination showed a normal spine and 
the veteran denied "recurrent back pain."  Furthermore, 
there is no evidence of back pain until at least 2002, 
approximately 22 years after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson, 230 F.3rd at 1333.  Finally, there 
is no medical evidence in the record that links any current 
back disorder to an incident of the veteran's active military 
service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bilateral knee degenerative joint 
disease, bilateral leg edema, and thoracic spine arthritis.  
As the evidence is not in relative equipoise, the benefit of 
the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Increased Rating

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The veteran's service-connected asbestosis is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6833.  Under DC 6833, a 10 percent disability 
rating is warranted for asbestosis for Forced Vital Capacity 
(FVC) of 75 to 80 percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent 
rating is warranted for FVC of 65 to 74 percent, or a DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy. 

Evidence relevant to the current level of severity of the 
veteran's pulmonary asbestosis includes private treatment 
reports dated from March 1998 to December 2006 and VA 
examination reports dated in May and September 2007.  A March 
1998 private report from Dr. E.B. shows an impression of 
asbestos and asbestos related pleural disease.  A chest X-ray 
showed marked increase in interstitial infiltrates in both 
mid and lower lung fields.  There was also mild pleural 
thickening bilaterally.  There were no pleural plaques.  The 
heart and blood vessels were normal in size and shape and the 
bony thorax showed evidence of degenerative joint disease of 
the spine.  Pulmonary function tests revealed forced vital 
capacity, FEV1 and the ratio FEV1/FVC to be within normal 
limits.  Forced expiratory flow rates were also within normal 
limits.  Lung volumes showed a decrease in practically all 
parameters.  Diffusion capacity for carbon monoxide was also 
within normal limits.  In summary, the study was consistent 
with moderate restrictive defect.        

During the May 2007 VA examination the veteran reported that 
he did extensive work on pipes containing asbestos insulation 
while in military service.  He stated that he had a cough and 
shortness of breath prior to discharge from service, but he 
was not evaluated or treated at that time.  He had been on 
medication for about ten years.  His complaints were 
shortness of breath at rest and dyspnea on exertion.  He had 
attacks of shortness of breath which occurred about every two 
weeks and lasted for a few hours relieved by inhalers.  He 
was a smoker for about 15 years, but stated that he had not 
smoked in about 30 years.  He had a chronic cough with some 
production of slightly yellow sputnum.  


The May 2007 VA examiner reviewed the claims file and noted a 
March 2007 report from Dr. A.G., the veteran's primary care 
physician.  It stated that pulmonary function tests in 
September 2003 showed FVC 3.09, FEV1 2.56 for a ration of 83% 
and DLCO of 84% of predicted.  The veteran had an evaluation 
for solitary lung nodule in the past with a PET scan in 
September 2003 which was negative.  A computed tomography 
(CT) of the chest in February 2007 was said to be normal.  
Further review of the claims file indicated that the veteran 
was noted to have some interstitial lung changes at one 
point.  This was inconsistent with the recent reports of a 
normal CT lung scan.  The veteran had an Albuterol inhaler 
and had been given Medrol Dosepak on several occasions.  He 
also claimed chronic obstructive pulmonary disease, but that 
was inconsistent with the reported pulmonary function tests 
from 2003.  

Physical examination revealed a clear chest with slightly 
diminished breath sounds.  He had a regular cardiac rhythm, 
no murmur, click, or gallop.  No abdominal visceral was 
palpable and there was no peripheral edema, cyanosis, or 
clubbing.  

The impression was symptoms consistent with chronic 
bronchitis.  Previous pulmonary function tests were not 
consistent with significant chronic obstructive pulmonary 
disease and recently reported normal CT scan of the chest is 
not consistent with pulmonary asbestosis.  The veteran was 
unable to do metabolic equivalents (METS) testing because of 
a recent spine surgery.  His estimated METS level as 
described in the body of the report was 3.0 based on his 
described activities.  Current pulmonary function tests were 
consistent with moderate chronic obstructive pulmonary 
disease.  

In a July 2007 addendum, the examiner noted that the veteran 
had symptoms of chronic bronchitis and had pulmonary function 
tests and physical findings compatible with chronic 
obstructive lung disease.  He does not have any evidence of 
cor pulmonale or pulmonary hypertension and does not need 
oxygen therapy.  Because of spinal problems, he is not able 
to do METS testing.  He has shortness of breath with walking 
on level ground at less than 2.5 miles per hour.  His METS 
level was estimated at 3.  One MET was equivalent to 3.5 mL 
per kg per minute oxygen consumption.  Three METS would be 
equivalent to 10.5 mL per kg per minute oxygen consumption 
being his maximum exercise capacity.  

In September 2007 the same VA examiner reiterated that the 
veteran's pulmonary function test of May 2007 were consistent 
with chronic obstructive lung disease and were not suggestive 
of restrictive disease.  He had a history of asbestos 
exposure but a CT scan in February 2007 showed no evidence of 
pulmonary asbestosis.  Asbestosis ordinarily would be 
expected to show a restrictive lung pattern due to scarring 
and reduction of lung volume.  It would not cause an 
obstructive pattern.  Therefore, the examiner opined that the 
veteran's current symptoms are due to his chronic bronchitis 
and chronic obstructive lung disease as identified by 
physical examination and the pulmonary function test.  
Symptoms that he has are related to the chronic obstructive 
lung disease and not to any asbestos-related disease that can 
be identified.  

After a review of the record, the Board finds that the 
evidence is against the veteran's claim of entitlement to a 
disability rating greater than 10 percent for asbestosis 
because the veteran's current pulmonary disability can be 
almost entirely attributed to his non-service-connected 
chronic obstructive lung disease and not to any asbestos 
related disease that can be identified.  In reaching a 
conclusion on the veteran's claim, the Board has considered 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  Here, the September 2007 VA examiner stated that the 
veteran's current pulmonary disability can be almost entirely 
attributed to his COPD which is not an asbestos related 
disorder, but rather a smoking related disorder.  Thus, there 
is no competent medical evidence that would support a 
disability rating greater than 10 percent.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Given the Board's 
favorable decision on the claim to reopen, assuming, without 
deciding, that any error was committed with respect to  
either the duty to notify or assist, such error was harmless 
and will not be discussed further.  

With regard to the service connection claims, the RO provided 
the appellant pre-adjudication notice by letters dated in 
April 2002, May 2002, and July 2002.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), such notice was given in December 2006 and 
the claims were readjudicated in an October 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a July 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected asbestosis, the evidence must show that his 
condition "has gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The September 2002 
rating decision explained the criteria for the next higher 
disability rating available for asbestosis under the 
applicable diagnostic code.  The November 2002 statement of 
the case provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected asbestosis and the October 2007 supplemental 
statement of the case listed the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b).  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891.
                                                                
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  


VA need not conduct an examination with respect to the 
service connection claims decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim. 38 C.F.R. § 
3.159(c)(4).  In this case, there is no competent evidence 
that suggests a causal link between the veteran's current 
bilateral knee degenerative joint disease, bilateral leg 
edema, or thoracic spine arthritis and any incident of active 
duty.  Indeed, in view of the  approximate 22 year gap 
between the claimed disorders and active duty, relating these 
disorders to his service would be entirely speculative.  
There is also no evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies.  Therefore, there is no 
duty to provide an examination or a medical opinion. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a lumbar spine 
disorder, the claim is reopened.  To this extent, the appeal 
is granted.

Service connection for bilateral knee degenerative joint 
disease is denied.  

Service connection for bilateral leg edema is denied.  

Service connection for thoracic spine arthritis is denied.  

A disability rating greater than 10 percent for asbestosis is 
denied.


REMAND

As above, the record shows that the veteran developed major 
depression as early as November 1978, approximately two years 
after his discharge from service.  However, in December 2006 
and March 2007 statements from the veteran's private 
physicians, they opined that the veteran's psychiatric 
disorders are related to his military service.   

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current major depression disorder, 
on remand he should be afforded an appropriate VA examination 
to resolve the matter.  38 C.F.R. § 3.159(c)(4); McLendon, 
supra.  Medical expertise informed by full review of the 
history and appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current nature and likely 
etiology of any diagnosed psychiatric 
disorder.  

The claims folder must be made 
available to the examiner for review 
prior to the examination.  All 
indicated studies should be 
conducted.   
 
Based on the examination and review 
of the record, the examiner should 
give an opinion as to whether it is 
at least as likely as not that any 
currently diagnosed psychiatric 
disorder was incurred in or is 
otherwise related to service.  

Complete rationale for any opinion 
should be provided.  

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC) to the veteran and his 
representative.  Thereafter, if 
appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


